DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 

Applicant’s submission filed 07/02/2021 has been entered. 
The declaration under 37 CFR 1.132 filed 07/02/2021 is insufficient to overcome the rejection of the claims based upon Mulder et al. (2004 Bioconjug. Chem. 15: 799-806; “Mulder”), Kamaly et al. (2008 Bioconjug. Chem. 19: 118-129; "Kamaly-2"), and Kamaly et al. (2009 Bioconjug. Chem. 20: 648-655; “Kamaly”) as set forth in the last Office action because the evidence presented in the declaration as filed is not commensurate in the scope with the claims.  For example, the declaration states that the in vitro model of Mulder does not correlate with in vivo use.  However, the claims are drawn to a composition, not a method.  As another example, the declaration states that the Gd.DOTA.DSA in said liposome is at least 29 mol % and that “the reasoning for using such a large amount of Gd is that the objective is to load up cells with as much Gd as possible without killing the cells”.  However, “a large amount” implies a single mol % of Gd, whereas the claims are drawn to a broad range of “at least 29 mol %”.  Thus, the declaration alone is insufficient to overcome the rejections of the claims based upon Mulder, Kamaly-2, and Kamaly.

Response to Arguments

Applicant's submission filed 07/02/2021 has been fully considered.  Applicant’s Bioconjug. Chem. 15: 799-806; “Mulder”) in view of Kamaly et al. (of record; from IDS; 2008 Bioconjug. Chem. 19: 118-129; "Kamaly-2") and Kamaly et al. (from IDS; 2009 Bioconjug. Chem. 20: 648-655; “Kamaly”) do not reasonably teach the narrow range of 6-7 mol % for the PEG-phospholipid component as now claimed.  Upon further consideration, new grounds of rejection are made in view of applicant’s amendments.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 11, 16, 17, 19 - 25, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
claim 1, the recitation that the Gd.DOTA.DSA in the liposome is “at least 29 mol %” is not supported in the application as filed.  The specification only discloses the narrow range of 29 - 31 mol %, and the species of 30 mol %, for Gd.DOTA.DSA (¶ 0028, 0029 and 0108 of the PG-Pub).  The specification as filed does not disclose sufficient number of species of mol % to support the broad genus of “at least 29 mol %” as now claimed.  Appropriate correction is required.  If applicant is in disagreement with the examiner regarding support for the new limitation, applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention. The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 11, 16, 17, 19 - 25, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “these features” in the second-to-last line of the claim.  There is insufficient antecedent basis for this limitation in the claim as it is unclear which “features” are being referred to.  For example, is the feature the presence of Gd.DOTA.DSA?  The size of the liposomes?  Clarification and/or amendment is required.  
Claim 6 depends from claim 5, but claim 5 is a cancelled claim.  Thus, the proper claim dependency of claim 6 cannot be determined.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618